



Exhibit 10.178
SERVICE-BASED UNIT AWARD AGREEMENT


THIS AGREEMENT (the “Agreement”) is made effective as of March 8, 2017 (the
“Grant Date”), between ITC Holdings Corp., a Michigan corporation (the
“Company”), and the individual whose name is set forth on the signature page
hereof (the “Participant”). Capitalized terms used but not otherwise defined
herein shall have the same meanings as in the 2017 Omnibus Plan, as may be
amended from time to time (the “Plan”).
In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
1. Grant of the Service-Based Units. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant [________] Service-Based Units
(hereinafter called the “Units”), which amount was determined in accordance with
Section 4.1(a) of the Plan. The foregoing award of Units (the “Award”) shall
Vest and become nonforfeitable in accordance with Section 2 hereof. Participant
shall be entitled to dividend equivalents with respect to the Award to the
extent provided in the Plan. This Agreement and the Award shall be subject to
the terms and conditions of the Plan. In the event of any conflict between the
Plan and this Agreement, the terms of the Plan shall control, it being
understood that variations in this Agreement from terms set forth in the Plan
shall not be considered to be in conflict if the Plan, whether explicitly or
implicitly, permits such variations.
2. Vesting and Forfeiture.
(a) The Committee has determined that the Vesting Date for the Units (together
with associated Service-Based Units received as dividend equivalents or in
accordance with Section 4.3 of the Plan) shall be December 31, 2019, subject to
Sections 6.1, 6.2 and 6.3 of the Plan. Vesting, payment and forfeiture of such
Units shall otherwise be determined in accordance with the Plan.
(b) For purposes of Section 6.2(b) of the Plan, if Participant’s Service as an
Employee terminates due to Retirement or an Involuntary Termination Without
Cause prior to the Vesting Date, (i) one-third of the Units shall be deemed to
have Vested if termination occurred on or after the one-year anniversary of the
Grant Date and before the two-year anniversary, and (ii) two-thirds of the Units
shall be deemed to have Vested if termination occurred on or after the two-year
anniversary of the Grant Date and before the Vesting Date.
3. Participant’s Employment by the Company. Nothing contained in this Agreement
(a) obligates Participant’s employer to employ the Participant in any capacity
whatsoever or (b) prohibits or restricts Fortis, the Company or any Subsidiary
from terminating the employment of the Participant at any time or for any reason
whatsoever, with or without Cause, and the Participant hereby acknowledges and
agrees that no one has made any representations or promises whatsoever to the
Participant concerning the Participant’s employment or continued employment.
4. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Participant shall be addressed to him or her at the
address stated in the Company’s books and records. By a notice given pursuant to
this Section 4, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Participant shall, if the Participant is then deceased, be given to the
Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
5. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
6. Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.





--------------------------------------------------------------------------------





PARTICIPANT
__________________________ (signature)
__________________________ (print name)


ITC HOLDINGS CORP.
By: ______________________
Name: Christine Mason Soneral
Title: Senior Vice President and General Counsel





